TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00559-CV



In re Paige Cox and Tawnya Cox




ORIGINAL PROCEEDING FROM TRAVIS COUNTY





PER CURIAM

 
	Relators Paige and Tawnya Cox filed a petition for writ of mandamus.  The Texas
Department of Protective and Regulatory Services filed a response to the petition and filed a motion
for sanctions.  
	The petition for writ of mandamus is denied.  The Department's motion for sanctions
is overruled.  

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Filed:   November 8, 2001
Do Not Publish